November 6, 2013 Mr. Bryan J. Pitko for Mr. Jeffrey P. Reidler Assistant Director Securities and Exchange Commission Re: TNI BioTech, Inc. Response to Comment Letter Dated October 23, 2013 regarding Amendment No. 5 to theRegistration Statement on Form 10-12G File No. 000-54933 Dear Messrs Pitko and Riedler On behalf of TNI BioTech, Inc. (the “Company”) we are submitting the following responses to the Securities and Exchange Commission Staff’s letter of October 23, 2013 containing comments regarding the Amendment No. 5 to Registration Statement on Form 10-12G filed on October 11, 2013. The full text of each comment is set forth below and the Company’s response to each directly follows the applicable text. After reviewing any amendment to your filing and the information you provide in response to these comments, we may have additional comments. Item 2. FinancialInformation Management’s Discussion andAnalysis ofFinancial Condition andResults ofOperations Results of Operations–Year Ended December 31, 2012 Compared to Year Ended December 31, 2011 1.Refer to your response to comment 3.As previously requested, please provide proposed disclosure to comply with Rule 3-03(b) of Regulation S-K for your results of operations for your interim period.We note that the disclosure provided in your Form 10-Q for the six months ended June 30, 2013 does not comply with Rule 3-03(b) either.Include in your proposed disclosure a discussion of research and development including a breakdown of costs by product for each period presented. Research Operations We continue to build our research and development (“R&D”) organization and capabilities focusing primarily on new uses for opioid-related immunomodulatory therapies, such as low-dose naltrexone (“LDN”) and Met-enkephalin (“MENK”). These therapies stimulate and otherwise alter the immune system in such a way that provide the potential to treat a variety of diseases that have abnormalities in the immune system. Our R&D priorities include development of methionine-enkephalin (MENK, IRT-101), a small synthetic peptide that is naturally occurring in the body, and low dose naltrexone (LDN, IRT-103), an opioid receptor antagonist.Our pipeline provides two therapies with an extremely wide range of indications that can be pursued.Both molecules have the ability to balance and/or correct the immune system in order to treat a variety of autoimmune diseases including multiple sclerosis, immune disorders such as Crohn’s disease, cancer, and viral infections such as HIV/AIDS. Our R&D is overseen and managed internally, working with individuals, universities, and Contract Research Organizations (CROs) in order to utilize patents that we have licensed or acquired since our inception.We continue to seek to expand our pipeline by reviewing other compounds, technologies or capabilities. We also seek out promising compounds and innovative technologies developed by third parties to incorporate into our discovery and development processes or projects. Drug discovery and development is time-consuming, expensive and unpredictable. According to the Pharmaceutical Research and Manufacturers of America (PhRMA), out of 5,000-10,000 screened compounds, only 250 enter preclinical testing, five enter human clinical trials and one is approved by the FDA. The process from early discovery or design to development to regulatory approval can take more than 10 years. Drug candidates can fail at any stage of the process, and candidates may not receive regulatory approval even after many years of research. As of June 30, 2013, we had two compounds (IRT-101 and IRT-103) in research and development.We currently have two active development programs in oncology and Crohn’s disease; both moving into Phase 3 clinical trials in early 2014. 1 Research and Development (R&D) Expenses Three Months Ended Six Months Ended (in US Dollar Millions) June30, June 30, % Change June30, June 30, % Change Research and development expenses $ $
